Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-20-00544-CR

                            EX PARTE Jorge Amezcua TREVIÑO

                  From the 186th Judicial District Court, Bexar County, Texas
                                  Trial Court No. CM074888
                         Honorable Jefferson Moore, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, we grant the State’s motion for
rehearing, withdraw our May 19, 2021 opinion and judgment, and substitute this opinion and
judgment in their stead.

       We reverse the trial court’s ruling denying bond, but we deny Treviño’s request to set bond.
The cause is remanded for proceedings consistent with our opinion.

       SIGNED September 15, 2021.


                                                 _____________________________
                                                 Patricia O. Alvarez, Justice